Order entered July 14, 2016




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00029-CR

                         LUIS F. PALACIOS-LEYVA, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 363rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F13-22302-W

                                        ORDER
      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandate in

this appeal INSTANTER.


                                                  /s/   BILL WHITEHILL
                                                        JUSTICE